                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )          No. 4:18-CR-0220-01-DGK
                                             )
JOHN W. EVANS, JR.,                          )
                                             )
       Defendant.                            )

  ORDER ADOPTING THE MAGISTRATE’S REPORT AND RECOMMENDATION
            DENYING DEFENDANT’S MOTION TO SUPPRESS

       Pending before the Court are Defendant’s Motion to Suppress (Doc. 24) and United

States Magistrate Judge John Maughmer’s Report and Recommendation (Doc. 37) advising the

Court deny the motion.

       After reviewing the report and conducting an independent review of the applicable law

and record, see L.R. 74.1(a)(2), the Court ADOPTS the Report and Recommendation and

DENIES the motion (Doc. 24).

       IT IS SO ORDERED.

Date: May 31, 2019                                /s/ Greg Kays
                                                 GREG KAYS, JUDGE
                                                 UNITED STATES DISTRICT COURT
